EXHIBIT 10.09

 

PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT

 

THIS PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (this “Agreement”) is made this
31st day of October, 2011 by LIME ENERGY ASSET DEVELOPMENT, LLC, a limited
liability company organized under the laws of the State of Delaware (the
“Pledgor”) in favor of RBC BANK (USA), a North Carolina banking corporation (the
“Bank”).

 

RECITALS

 

A.            The Bank has extended to GES — PORT CHARLOTTE, LLC, a limited
liability company organized under the laws of the State of Georgia (the
“Borrower”) a term loan in the principal amount of $3,600,000 (the “Credit
Facility”).  The Credit Facility is advanced as provided in and subject to the
terms and conditions of the Loan Agreement (as amended, restated or substituted
from time to time, the “Loan Agreement”) of even date herewith by and between
Borrower and Bank.

 

B.            As of the date hereof, the Bank has agreed to make advances to the
Borrower pursuant to the Loan Agreement which advances are evidenced by the
Promissory Note of even date herewith from the Borrower to the Bank (as further
amended, restated or substituted from time to time, the “Note”) and secured as
provided in the Loan Agreement.

 

C.            The Pledgor has unconditionally guaranteed repayment of the Credit
Facility pursuant to that certain Continuing Guaranty Agreement of even date
herewith from the Pledgor in favor of the Bank (as further amended, restated or
substituted from time to time, the “Guaranty”).

 

D.            As a condition precedent to making advances under the Credit
Facility, the Bank required that Pledgor, secure the payment and performance of
all of the Liabilities (as defined in the Guaranty) by the execution of this
Agreement.

 

E.             All defined terms used in this Agreement and not defined in this
Agreement shall have the meaning given to such terms in the Loan Agreement.  As
used in this Agreement, the singular number shall include the plural, the plural
the singular and the use of the masculine, feminine or neuter gender shall
include all genders, as the context may require.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Pledgor and the Bank hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
SECURITY

 

Section 1.1             Collateral.

 

As security for the prompt and full payment and performance of all of the
Liabilities, and as security for the prompt and full performance of all of the
Liabilities of the Pledgor under this Agreement and all of the Liabilities of
the Pledgor, the Borrower and/or any other Person under the Loan Agreement and
all of the other Loan Documents, whether now in existence or hereafter created
and whether joint, several, or both, primary, secondary, direct, contingent or
otherwise, the Pledgor hereby pledges, assigns and grants to the Bank a first
priority security interest in, assignment of, and lien on, the following
property of the Pledgor (collectively, the “Collateral”), whether now existing
or hereafter created or arising:

 

(a)           all rights, title and interest in and to and as the member of the
Borrower under the Borrower’s operating agreement as the same may have been or
may be amended, supplemented, restated, or otherwise modified at any time and
from time to time (the “Operating Agreement”);

 

(b)           all rights to receive any and all cash and non-cash distributions
(regardless of how such distributions are classified and including any and all
distributions-in-kind and liquidating distributions), profits, losses, income,
revenue, returns of capital, repayments of any loans made by Pledgor to the
Borrower (including interest and fees with respect to such loans), and any and
all development, management and similar fees payable by the Borrower to Pledgor
of any kind or nature whatsoever, together with any and all other rights and
property interests including, but not limited to, accounts, contract rights,
instruments and general intangibles arising out of, under or relating to the
Borrower and/or the Operating Agreement;

 

(c)           all other or additional equity or debt interests, other securities
or property (including cash) paid or distributed in respect of the Borrower by
way of any spin-off, merger, consolidation, dissolution, combination,
reclassification or exchange of equity interests, asset sales, or similar
rearrangement or reorganization; and

 

(d)           all proceeds and products (both cash and non-cash) of the
foregoing, whether now or hereafter arising under any of the foregoing.

 

Section 1.2             Rights of the Bank in the Collateral.

 

The Pledgor agrees that with respect to the Collateral the Bank shall have all
the rights and remedies of a secured party under the Uniform Commercial Code, as
well as those provided by law and/or in this Agreement.  Notwithstanding the
fact that the proceeds of the Collateral constitute part of the Collateral, the
Pledgor may not dispose of the Collateral, or any part thereof, without the
prior written consent of the Bank.

 

Section 1.3             Registration of Pledge.

 

If and to the extent requested by the Bank, the Pledgor agrees, by Notice of
Pledge in substantially the form attached to this Agreement as Exhibit B, to
notify the Borrower

 

2

--------------------------------------------------------------------------------


 

immediately of the pledge, assignment and security agreement under this
Agreement and issue the Initial Transaction Statement in substantially the form
attached to this Agreement as Exhibit C.  The Pledgor hereby authorizes and
directs the Borrower to register the Pledgor’s pledge to the Bank of the
Collateral on the Borrower’s books and, following written notice to do so by the
Bank, to make direct payment to the Bank of any amounts due or to become due to
the Pledgor with respect to the Collateral.

 

Section 1.4             Rights of the Pledgor in the Collateral.

 

Until the occurrence and continuance of an Event of Default (as hereinafter
defined), the Pledgor shall be entitled (a) to vote all ownership or equity
interests, (b) to give consents, waivers and ratification to any and all actions
of the Borrower requiring member approval, and (c) to receive all cash and
non-cash distributions which may be paid on account of the Collateral and which
are not otherwise prohibited by the Loan Agreement, this Agreement or any of the
other Loan Documents.  Any cash distribution payable in respect of the
Collateral which represents, in whole or in part, a return of capital or is paid
in violation of this Agreement, the Loan Agreement or any of the other Loan
Documents shall be received by the Pledgor in trust for the Bank, shall be paid
immediately to the Bank and shall be retained by the Bank as part of the
Collateral.

 

The Pledgor covenants and agrees that no distribution or other benefit with
respect to the Collateral shall be received by or for the benefit of the
Pledgor, and no vote shall be cast or member’s consent, waiver or ratification
given or action taken by the Pledgor in its capacity as a member of the
Borrower, which would violate or be inconsistent with any of the terms and
provisions of this Agreement or the Loan Agreement or which would materially
impair the position or interest of the Bank in the Collateral or dilute the
percentage of the equity interests in the Borrower pledged to the Bank.

 

Section 1.5             Pledge Unconditional.

 

The Liabilities and liabilities of the Pledgor under, and in connection with,
this Agreement shall be absolute and unconditional.  The Pledgor expressly
agrees that the Bank may, in its sole and absolute discretion, without notice
to, or further assent of, the Pledgor and without in any way releasing,
affecting or in any way impairing the Liabilities of the Pledgor hereunder:

 

(a)           agree to the substitution, exchange, release or other disposition
of any collateral or security for any or all of the Liabilities, or to the
subordination of any lien or security interest therein;

 

(b)           assign, pledge, participate, mortgage, hypothecate or otherwise
transfer this Agreement, the Note, the Loan Agreement or all or any of the
Liabilities, or any interest therein or rights thereunder; and

 

(c)           effect any release, compromise or settlement with the Borrower,
any guarantor of, or other obligor with respect to, all or any part of the
Liabilities.

 

3

--------------------------------------------------------------------------------


 

Section 1.6             Liabilities Hereunder Primary.

 

The Liabilities and liabilities of the Pledgor under this Agreement shall be
primary, direct and immediate, shall not be subject to any counterclaim,
recoupment, set off, reduction or defense based upon any claim that the Pledgor
may have against the Bank or any other obligor and shall not be conditional or
contingent upon pursuit or enforcement by the Bank of any remedies it may have
against any other person with respect to the Liabilities.

 

Section 1.7             Certain Waivers by the Pledgor.

 

The Pledgor hereby unconditionally, irrevocably and expressly waives:

 

(a)           presentment and demand for payment of the Liabilities and protest
of non-payment;

 

(b)           notice of acceptance of this Agreement and of presentment, demand
and protest thereof;

 

(c)           notice of any default hereunder and notice of all indulgences;

 

(d)           demand for observance, performance or enforcement of any of the
terms or provisions of this Agreement; and

 

(e)           all other notices and demands otherwise required by law which the
Pledgor may lawfully waive.

 

Section 1.8             Waiver of Restrictions on Transfer of Collateral.

 

The Pledgor hereby unconditionally, irrevocably and expressly waives any
restrictions to the transfer or assignment of the Collateral as provided for in
the Operating Agreement as well as any other provisions therein which may limit
or restrict the assignment as set forth in this Agreement.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

To induce the Bank to make the Credit Facility to the Borrower under the Loan
Agreement, the Pledgor represents and warrants to the Bank, as follows:

 

Section 2.1             Percentage Ownership.

 

The ownership interests assigned as part of the Collateral represent one hundred
percent (100%) of the ownership interests of the Borrower.

 

Section 2.2             No Amendments.

 

The Operating Agreement has not been amended, modified, restated, substituted,
extended or renewed, except as provided for in Section 1.1.

 

4

--------------------------------------------------------------------------------


 

Section 2.3             Operating Agreement.

 

The Pledgor has furnished the Bank with a true and complete copy of the executed
Operating Agreement.

 

Section 2.4             Power and Authority.

 

Pledgor has full power and authority to execute and deliver this Agreement, to
assign and pledge the Collateral and perform all other Liabilities required
under this Agreement with respect to the Collateral, and to incur and perform
its Liabilities whether under this Agreement, the other Loan Documents or
otherwise, all of which have been duly authorized by all proper and necessary
action.  No consent or approval of any owners or creditors of Pledgor and no
consent, approval, filing or registration with or notice to any Governmental
Authority (as that term is defined in the Loan Agreement) on the part of the
Pledgor, is required as a condition to the execution, delivery, validity or
enforceability of this Agreement or the other Loan Documents or the performance
of the Liabilities, including, without limitation, the right of the Bank to
dispose of the Collateral following an Event of Default, except for the consent
of American Chartered Bank, which consent has been obtained and is effective as
of the date hereof (the “Consent”).  The Pledgor has full right, power and
authority and has all voting rights in any matters as may be represented by the
Collateral.

 

Section 2.5             Binding Agreements.

 

This Agreement has been properly executed and delivered and constitutes the
valid and legally binding obligations of the Pledgor and is fully enforceable
against the Pledgor in accordance with its terms.

 

Section 2.6             Title to Properties.

 

The Pledgor has good and marketable title to the Collateral.  By virtue of the
Consent, the Pledgor has legal, enforceable and uncontested rights to use freely
such property and assets.  The Pledgor is the sole owner of all of the
Collateral, free and clear of all security interests, pledges, voting trusts,
agreements, liens, claims and encumbrances whatsoever, other than the security
interest, assignment and lien granted under this Agreement.  The ownership
interests assigned as Collateral are subject to no outstanding options or other
requirements with respect to such interests.

 

Section 2.7             Perfection and Priority of Collateral.

 

The Bank has, or upon execution and delivery of this Agreement and recording of
the financing statements executed by the Pledgor as part of the Security
Documents, will have, and will continue to have as security for the Liabilities,
a valid and perfected, first priority, lien on and security interest in all of
the Collateral, free of all other liens, claims and rights of third parties
whatsoever.

 

5

--------------------------------------------------------------------------------


 

Section 2.8             Business Information.

 

The information contained in Exhibit A, which is attached to and a part of this
Agreement, is complete and correct in all material respects.

 

Section 2.9             Taxes.

 

Pledgor has filed or caused to be filed all federal, state and local tax
returns, and has paid or caused to be paid all taxes required in connection
therewith, to the extent such taxes have become due and payable.

 

ARTICLE III
COVENANTS

 

Until payment in full and the performance of all of the Liabilities, the Pledgor
covenants and agrees with the Bank as follows:

 

Section 3.1             Organizational Existence.

 

Pledgor shall maintain its organizational existence in good standing in the
jurisdiction in which it is organized and in each other jurisdiction where it is
required to register or qualify to do business if the failure to do so in such
other jurisdiction might have a material adverse effect on the ability of the
Pledgor to perform its Liabilities under this Agreement, on the conduct of the
Pledgor’s operations, on the Pledgor’s financial condition, or on the value of,
or the ability of the Bank to realize upon, the Collateral.

 

Section 3.2             Delivery of Collateral.

 

The Pledgor shall deliver immediately to the Bank any certificates representing
ownership interests in the Borrower, and all instruments, items of payment and
other Collateral received by the Pledgor.  All Collateral at any time received
or held by the Pledgor shall be received and held by the Pledgor in trust for
the benefit of the Bank, and shall be kept separate and apart from, and not
commingled with, the Pledgor’s other assets.

 

Section 3.3             Defense of Title and Further Assurances.

 

The Pledgor will do or cause to be done all things necessary to preserve and to
keep in full force and effect its interests in the Collateral, and shall defend,
at its sole expense, the title to the Collateral and any part thereof.  Further,
the Pledgor shall promptly, upon request by the Bank, execute, acknowledge and
deliver any financing statement, endorsement, renewal, affidavit, deed,
assignment, continuation statement, security agreement, certificate or other
document as the Bank may require in order to perfect, preserve, maintain,
protect, continue, realize upon, and/or extend the lien and security interest of
the Bank under this Agreement and the priority thereof.  Pledgor shall pay to
the Bank upon demand all taxes, out of pocket costs and expenses (including but
not limited to reasonable attorney’s fees) incurred by the Bank in connection
with the preparation, execution, recording and filing of any such document or
instrument mentioned aforesaid.  Pledgor hereby irrevocably appoints the Bank as
its attorney-in-fact, with power of substitution from time to time, after the
occurrence and during the

 

6

--------------------------------------------------------------------------------


 

continuance of an Event of Default, to take such actions as are described in
this Section as well as any other action which Pledgor is required to take under
this Agreement or under any of the other Loan Documents.

 

Section 3.4             Protection of Collateral.

 

The Pledgor agrees that the Bank may at any time take such steps as the Bank
deems reasonably necessary to protect the Bank’s interest in, and to preserve
the Collateral.  The Pledgor agrees to cooperate fully with the Bank’s efforts
to preserve the Collateral and will take such actions to preserve the Collateral
as the Bank may in good faith direct.  All of the Bank’s out of pocket expenses
of preserving the Collateral, including, without limitation, reasonable
attorney’s fees, shall be part of the Liabilities.

 

Section 3.5             Locations.

 

The Pledgor shall give the Bank not less than thirty (30) days’ prior written
notice of any change to the information set forth on Exhibit A.

 

Section 3.6             Books and Records; Information.

 

(a)           The Pledgor shall maintain proper books and records in which full,
true and correct entries are made of all dealings and transactions in relation
to the Collateral and which reflect the lien of the Bank thereon.

 

(b)           The Pledgor agrees that the Bank may from time to time and at its
option (i) require the Pledgor to, and the Pledgor shall, periodically deliver
to the Bank records and schedules, which show the status of the Collateral and
such other matters which affect the Collateral, as well as copies of Pledgor’s
tax returns and filings; (ii) verify the Collateral and inspect the books and
records of the Pledgor and make copies thereof or extracts therefrom;
(iii) notify any prospective buyers or transferees of the Collateral or any
other Persons (as that term is defined in the Loan Agreement) of the Bank’s
interest in the Collateral; and (iv) disclose to prospective buyers or
transferees from the Bank any and all information regarding the Borrower, the
Collateral and/or the Pledgor.

 

Section 3.7             Disposition of Collateral.

 

The Pledgor will not sell, discount, allow credits or allowances, assign, extend
the time for payment on, convey, lease, assign, transfer or otherwise dispose of
the Collateral or any part thereof.

 

Section 3.8             Distributions.

 

Subject to the Loan Agreement, the Pledgor shall receive no dividend or
distribution or other benefit with respect to the Borrower, and shall not vote,
consent, waive or ratify any action taken, which would violate or be
inconsistent with any of the terms and provisions of this Agreement, the Loan
Agreement or any of the other Loan Documents.  The Pledgor authorizes and
directs the Borrower to make all distributions and other payments constituting a
part of the Collateral directly to the Bank upon written request of the Bank,
without any additional

 

7

--------------------------------------------------------------------------------


 

authorization by the Pledgor, after the occurrence of an Event of Default (as
hereinafter defined).  In the event any distribution or other payment
constituting a part of the Collateral is received by the Pledgor after the
occurrence of an Event of Default, the Pledgor shall immediately remit such
distribution or payment to the Bank, together with any necessary endorsement or
assignment.  All amounts received by the Bank in accordance with this
Section 3.8 shall, at the Bank’ option, be held as additional collateral for the
Liabilities or applied to the repayment of the Liabilities, in such order and
manner as the Bank may determine and without regard to the existence of an Event
of Default.

 

Section 3.9             Liens.

 

The Pledgor will not create, incur, assume or suffer to exist any lien upon any
of the Collateral, other than liens in favor of the Bank.

 

Section 3.10           Taxes.

 

Pledgor shall pay all taxes and similar charges imposed upon or assessed against
it or any of Pledgor’s property prior to the date on which penalties are
attached thereto.

 

ARTICLE IV
DEFAULT AND RIGHTS AND REMEDIES

 

Section 4.1             Events of Default.

 

The occurrence of any one or more of the following events which continues beyond
any applicable cure period shall constitute an “Event of Default” under the
provisions of this Agreement:

 

4.1.1        Default under Loan Agreement.

 

An Event of Default shall occur under the Loan Agreement.

 

4.1.2        Default under this Agreement.

 

Pledgor shall fail to duly perform, comply with or observe any of the terms,
conditions or covenants of this Agreement.

 

4.1.3        Breach of Representations and Warranties.

 

Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
Pledgor), financial statement or other document furnished by Pledgor or its
agents or representatives in connection with this Agreement, any of the other
Loan Documents, or the Liabilities secured by this Agreement, shall prove to
have been false or misleading when made (or, if applicable, when reaffirmed) in
any material respect.

 

8

--------------------------------------------------------------------------------


 

4.1.4        Failure to Comply with Covenants.

 

The failure of Pledgor to perform, observe or comply with any covenant,
condition or agreement contained in this Agreement.

 

4.1.5        Receiver; Bankruptcy.

 

Pledgor shall (a) apply for or consent to the appointment of a receiver, trustee
or liquidator of itself or any of its property, (b) admit in writing its
inability to pay its debts as they mature, (c) make a general assignment for the
benefit of creditors, (d) be adjudicated a bankrupt or insolvent, (e) file a
voluntary petition in bankruptcy or a petition or an answer seeking or
consenting to reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
or take any action for the purposes of effecting any of the foregoing, or (f) by
any act indicate its consent to, approval of or acquiescence in any such
proceeding or the appointment of any receiver of or trustee for any of its
property, or suffer any such receivership, trusteeship or proceeding to continue
undischarged for a period of sixty (60) days, or (g) by any act indicate its
consent to, approval of or acquiescence in any order, judgment or decree by any
court of competent jurisdiction or any Governmental Authority enjoining or
otherwise prohibiting the operation of a material portion of the Pledgor’s
business or the use or disposition of a material portion of the Pledgor’s
assets.

 

4.1.6        Involuntary Bankruptcy, Etc.

 

(a) An order for relief shall be entered in any involuntary case brought against
Pledgor under the United States Bankruptcy Code, or (b) any such case shall be
commenced against Pledgor and shall not be dismissed within sixty (60) days
after the filing of the petition, or (c) an order, judgment or decree under any
other Law is entered by any court of competent jurisdiction or by any other
Governmental Authority on the application of a Governmental Authority or of a
Person other than Pledgor (i) adjudicating Pledgor bankrupt or insolvent, or
(ii) appointing a receiver, trustee or liquidator of Pledgor, or of a material
portion of Pledgor’s assets, or (iii) enjoining, prohibiting or otherwise
limiting the operation of a material portion of Pledgor’s business or the use or
disposition of a material portion of Pledgor’s assets, and such order, judgment
or decree continues unstayed and in effect for a period of thirty (30) days from
the date entered.

 

4.1.7        Liquidation, Termination, Dissolution of Pledgor.

 

If Pledgor shall liquidate, dissolve or terminate its existence.

 

4.1.8        Judgment.

 

Unless adequately covered by insurance in the opinion of the Bank, the entry of
a final judgment for the payment of money involving more than $100,000 against
Pledgor and the failure by Pledgor to discharge the same, or cause it to be
discharged, or bonded off to the Bank’s satisfaction, within thirty (30) days
from the date of the order, decree or process under which or pursuant to which
such judgment was entered.

 

9

--------------------------------------------------------------------------------


 

4.1.9        Execution; Attachment.

 

Any execution, attachment or charging order is levied against the Collateral,
and such execution, attachment or charging order is not set aside, discharged or
stayed within thirty (30) days after the same is levied.

 

4.1.10      Liquidation, Termination, Dissolution of Borrower.

 

The Borrower is dissolved either pursuant to the provisions of its Operating
Agreement, by operation of law, or in any other manner, voluntarily or
otherwise; the Operating Agreement of the Borrower is terminated pursuant to any
of its provisions or by operation of law, or amended or modified in any manner;
member of the Borrower sells, assigns, mortgages, pledges, hypothecates,
transfers, encumbers, permits to be encumbered or otherwise disposes of any or
all of his, her or its interest in the Borrower or withdraws voluntarily or
involuntarily (by operation of law or otherwise) from the Borrower; any new
member is admitted to the Borrower.

 

Section 4.2             Remedies.

 

Upon the occurrence of any Default or Event of Default, the Bank may at any time
thereafter exercise any one or more of the following rights, powers or remedies:

 

4.2.1        Accelerate Liabilities.

 

The Bank may declare all or any portion of the Liabilities to be immediately due
and payable, without notice to Pledgor and without demand, protest or notice of
protest or dishonor.

 

4.2.2        Legal Proceedings.

 

The Bank may proceed to protect or enforce the Bank’ rights by an action or
actions at law or in equity or by any other appropriate proceeding, whether for
the specific performance of any of the covenants herein contained or of any
other agreement contained herein, or for an injunction against the violation of
any of the terms hereof, or in aid of the exercise or execution of any right,
remedy or power granted herein or by law.

 

4.2.3        Uniform Commercial Code.

 

The Bank shall have all of the rights and remedies of a secured party under
Title 9 of the Uniform Commercial Code and other applicable Laws and in
connection therewith may exercise all or any of the rights, powers and remedies
of a secured party under Title 9 of the Uniform Commercial Code.  Any
notification of a sale or other disposition of all or any part of the Collateral
required pursuant to Section 9-504 of Title 9 of the Uniform Commercial Code
shall be deemed commercially reasonable if sent in accordance with Section 5.1
(Notices) at least ten (10) days prior to the sale or other disposition.  Upon
demand by the Bank, the Pledgor shall assemble the Collateral and all books and
records and make it available to the Bank, at a place designated by the Bank. 
The Bank or its agents may without notice from time to time enter upon the
Pledgor’s premises to take possession of the Collateral and all books and
records, to remove it, or otherwise to prepare it for sale, or to sell or
otherwise dispose of it.

 

10

--------------------------------------------------------------------------------


 

4.2.4        Sale or Other Disposition of Collateral.

 

The Bank may sell or redeem the Collateral, or any part thereof, in one or more
sales, at public or private sale, conduct by any officer or agent of, or
auctioneer or attorney for, the Bank, at the Bank’s place of business or
elsewhere, for cash, upon credit or future delivery, and at such price or prices
as the Bank shall, in its sole discretion, determine, and the Bank may be the
purchaser of any or all of the Collateral so sold.

 

Further:

 

(a)           Each purchaser of all or any portion of the Collateral (including
the Bank) at any such sale shall hold the Collateral so sold, absolutely free
from any claim or right of whatsoever kind, including, without limitation, any
equity or right of redemption, of the Pledgor, which the Pledgor hereby
specifically waives, to the extent it may lawfully do so, all rights of
redemption, stay or appraisal which the Pledgor has or may have under any
rule of law or statute now existing or hereafter adopted.

 

(b)           Any written notice required by law of any sale, public or private,
of all or any part of the Collateral shall be deemed in all circumstances to
have been given in a commercially reasonable manner if sent at least ten
(10) days prior to such sale by mail to the Pledgor at the address for the
Pledgor set forth in Section 5.1 (Notices).  At any such sale the Collateral may
be sold in one lot as an entirety or in separate parcels.  The Bank shall not be
obligated to make any sale pursuant to any such notice.  In case of any sale of
all or any part of the Collateral for credit or for future delivery, the
Collateral so sold may be retained by the Bank until the selling price is paid
by the purchaser thereof, but the Bank shall not incur any liability in case of
the failure of such purchaser to take up and pay for the Collateral so sold, and
in case of any such failure, such Collateral may again be sold under and
pursuant to the provisions hereof.  The Bank, as attorney-in-fact, pursuant to
Section 3.3 (Defense of Title), may, in the name and stead of the Pledgor, make
and execute all conveyances, assignments and transfers of the Collateral sold
pursuant to this Section.  The Pledgor shall, if so requested by the Bank,
ratify and confirm any sale or sales by executing and delivering to the Bank, or
to such purchaser or purchasers, all such documents as may, in the judgment of
the Bank, be advisable for the purpose.

 

(c)           If any consent, approval, or authorization of any Governmental
Authority or any Person having any interest therein, should be necessary to
effectuate any sale or other disposition of the Collateral, the Pledgor agrees
to execute all such applications and other instruments, and to take all other
action, as may be required in connection with securing any such consent,
approval or authorization.

 

(d)           The Pledgor recognizes that the Bank may be unable to effect a
public sale of all or a part of the Collateral consisting of “securities” by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and other applicable federal and state Laws.  The Bank may, therefore,
in its discretion, take such steps as it may deem appropriate to comply with
such Laws and may, for example, at any sale of the Collateral consisting of
securities restrict the prospective bidders or purchasers as to their number,
nature of business and investment intention, including, without limitation, a
requirement that the Persons making such

 

11

--------------------------------------------------------------------------------


 

purchases represent and agree to the satisfaction of the Bank that they are
purchasing such securities for their account, for investment, and not with a
view to the distribution or resale of any thereof.  The Pledgor covenants and
agrees to do or cause to be done promptly all such acts and things as the Bank
may request from time to time and as may be necessary to offer and/or sell the
securities or any part thereof in a manner which is valid and binding and in
conformance with all applicable Laws.

 

4.2.5        Specific Rights With Regard to Collateral.

 

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, the Bank may (but shall be under no
obligation to), without notice to the Pledgor, and the Pledgor hereby
irrevocably appoints the Bank as its attorney-in-fact, with power of
substitution, in the name of the Bank or in the name of the Pledgor or
otherwise, for the use and benefit of the Bank, but at the cost and expense of
the Pledgor and without notice to the Pledgor:

 

(a)           direct any person or entity obligated to make payments or
distributions directly to the Bank;

 

(b)           compromise, extend or renew any of the Collateral or deal with the
same as it may deem advisable;

 

(c)           make exchanges, substitutions or surrenders of all or any part of
the Collateral;

 

(d)           copy, transcribe, or remove from any place of business of the
Pledgor all books, records, ledger sheets, correspondence, invoices and
documents, relating to or evidencing any of the Collateral or without cost or
expense to the Bank, make such use of the Pledgor’s places of business as may be
reasonably necessary to administer, control and collect the Collateral;

 

(e)           demand, collect, receipt for and give renewals, extensions,
discharges and releases of any of the Collateral;

 

(f)            institute and prosecute legal and equitable proceedings to
enforce collection of, or realize upon, any of the Collateral;

 

(g)           settle, renew, extend, compromise, compound, exchange or adjust
claims in respect of any of the Collateral or any legal proceedings brought in
respect thereof;

 

(h)           endorse or sign the name of the Pledgor upon any items of payment,
certificates of title, instruments, securities, powers, documents, documents of
title, or other writing relating to or part of the Collateral and on any proof
of claim in bankruptcy against an account debtor;

 

(i)            take any action and execute any instruments which such
attorney-in-fact may deem necessary or advisable to accomplish the purposes of
this Agreement;

 

12

--------------------------------------------------------------------------------


 

(j)            take control in any manner of any cash or non-cash items of
payments comprising the Collateral;

 

(k)           subject to obtaining all necessary consents, approvals, and
authorizations, if any, required by applicable laws, cause the Collateral to be
transferred to the Bank or to the name of one or more of the Bank’s nominees and
thereafter exercise as to such Collateral all rights, powers and remedies of
owners;

 

(l)            collect by legal proceedings or otherwise all distributions,
interest, principal payments, and other sums now or hereafter payable on account
of the Collateral, and hold the same as Collateral, or apply the same to all
costs and out of pocket expenses (including reasonable attorney’s fees) incurred
by the Bank in such legal proceedings or to the Liabilities, the manner and
distribution of the application to be determined by the Bank in its sole and
absolute discretion;

 

(m)          enter into any extension, subordination, reorganization, deposit,
merger or consolidation agreement, or any other agreement relating to or
affecting the Collateral and in connection therewith deposit or surrender
control of such Collateral thereunder, and accept other property in exchange
therefor and hold or apply such property or money so received in accordance with
the provisions hereof;

 

(n)           take any other action necessary or beneficial to realize upon or
dispose of the Collateral;

 

(o)           upon written instructions to the Borrower, the Bank or its
designees shall be entitled to become a member in the Borrower in the place and
stead of the Pledgor and shall be entitled to exercise and enjoy all rights and
privileges pertaining thereto, including without limitation, the right to (i)
participate in the management and administration of the Borrower’s business and
affairs, (ii) require information regarding or an accounting of Borrower
transactions and (iii) inspect the Borrower’s books.

 

4.2.6        Application of Proceeds.

 

Any proceeds of sale or other disposition of the Collateral will be applied by
the Bank to the payment of the  Liabilities secured by this Agreement in such
order and manner of application as the Bank may from time to time in its sole
and absolute discretion determine.  If the sale or other disposition of the
Collateral fails to fully satisfy the Liabilities and the other Liabilities
secured by this Agreement, the Pledgor shall remain liable to the Bank for any
deficiency, if and to the extent the Pledgor is liable for the payment or
performance of the Liabilities under the provisions of any of the Loan
Documents.

 

4.2.7        Performance by Bank.

 

If the Pledgor shall fail to perform, observe or comply with any of the
conditions, covenants, terms, stipulations or agreements contained in this
Agreement or any of the other Loan Documents, the Bank without notice to or
demand upon the Pledgor and without waiving or releasing any of the Liabilities
or any Event of Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the

 

13

--------------------------------------------------------------------------------


 

expense of the Pledgor, and may enter upon the premises of the Pledgor for that
purpose and take all such action thereon as the Bank may consider necessary or
appropriate for such purpose and the Pledgor hereby irrevocably appoints the
Bank as its attorney-in-fact to do so, with power of substitution, in the name
of the Bank or in the name of the Pledgor or otherwise, for the use and benefit
of the Bank, but at the cost and expense of the Pledgor and without notice to
the Pledgor.  All sums so paid or advanced by the Bank together with interest
thereon from the date of payment, advance or incurring until paid in full at the
highest rate of interest charged under the Note and all costs and expenses,
shall be paid by the Pledgor to the Bank on demand, and shall constitute and
become a part of the Liabilities.

 

4.2.8        Other Remedies.

 

The Bank may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Loan Documents, or for an injunction against
the violation of any of the terms of this Agreement or any of the other Loan
Documents, or in aid of the exercise or execution of any right, remedy or power
granted in this Agreement, the Loan Documents, and/or applicable Laws.

 

Section 4.3             Costs and Expenses.

 

The Pledgor shall pay on demand all reasonable costs and out of pocket expenses
(including reasonable attorney’s fees), all of which shall be deemed part of the
Liabilities, incurred by and on behalf of the Bank incident to the preparation
of and in connection with this Agreement, any collection, servicing, sale,
disposition or other action taken by the Bank with respect to the Collateral or
any portion thereof.  Such costs and expenses shall become part of the
Liabilities.

 

Section 4.4             Receipt Sufficient Discharge to Purchaser.

 

Upon any sale or other disposition of the Collateral or any part thereof, the
receipt of purchase money by the Bank or other Person making the sale or
disposition shall be a sufficient discharge to the purchaser for the purchase
money, and such purchaser shall not be obligated to see to the application
thereof.

 

Section 4.5             Remedies, Etc. Cumulative.

 

Each right, power and remedy of the Bank as provided for in this Agreement or in
any of the other Loan Documents or in any related instrument or agreement or now
or thereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Agreement or in the other Loan Documents or in
any related document, instrument or agreement or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by the Bank of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by the Bank of any or all
such other rights, powers or remedies.

 

14

--------------------------------------------------------------------------------


 

Section 4.6             No Waiver, Etc.

 

No failure or delay by the Bank to insist upon the strict performance of any
term, condition, covenant or agreement of this Agreement or of any of the other
Loan Documents or of any related documents, instruments or agreements, or to
exercise any right, power or remedy consequent upon a breach thereof, shall
constitute a waiver of any such term, condition, covenant or agreement or of any
such breach, or preclude the Bank from exercising any such right, power or
remedy at any later time or times.  By accepting payment after the due date of
any amount payable under this Agreement or under any of the other Loan Documents
or under any related document, instrument or agreement, the Bank shall not be
deemed to waive the right either to require prompt payment when due of all other
amounts payable under this Agreement or under any other of the Loan Documents,
or to declare a default for failure to effect such prompt payment of any such
other amount.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1             Notices.

 

All notices, requests or demands which any party is required or may desire to
give to any other party under any provision of this Agreement must be in writing
and delivered in accordance with the Guaranty.

 

Section 5.2             Amendments; Waivers.

 

This Agreement and the other Loan Documents may not be amended, modified, or
changed in any respect except by an agreement in writing signed by the Bank and
the Pledgor.  No waiver of any provision of this Agreement or of any of the
other Loan Documents, nor consent to any departure by the Pledgor therefrom,
shall in any event be effective unless the same shall be in writing.  No course
of dealing between the Pledgor and the Bank and no act or failure to act from
time to time on the part of the Bank shall constitute a waiver, amendment or
modification of any provision of this Agreement or any of the other Loan
Documents or any right or remedy under this Agreement, under any of the other
Loan Documents or under applicable Laws.

 

Section 5.3             Cumulative Remedies.

 

The rights, powers and remedies provided in this Agreement and in the other Loan
Documents are cumulative, may be exercised concurrently or separately, may be
exercised from time to time and in such order as the Bank shall determine and
are in addition to, and not exclusive of, rights, powers and remedies provided
by existing or future applicable Laws.  In order to entitle the Bank to exercise
any remedy reserved to it in this Agreement, it shall not be necessary to give
any notice, other than such notice as may be expressly required in this
Agreement.  Without limiting the generality of the foregoing, the Bank may:

 

(a)           proceed against the Pledgor with or without proceeding against the
Borrower or any other Person who may be liable for all or any part of the
Liabilities;

 

15

--------------------------------------------------------------------------------


 

(b)           proceed against the Pledgor with or without proceeding under any
of the other Loan Documents or against any Collateral or other collateral and
security for all or any part of the Liabilities;

 

(c)           without notice, release or compromise with any guarantor or other
Person liable for all or any part of the Liabilities under the Loan Documents or
otherwise; and

 

(d)           without reducing or impairing the Liabilities of the Pledgor and
without notice thereof: (i) fail to perfect the lien in any or all Collateral or
to release any or all the Collateral or to accept substitute collateral, (ii)
waive any provision of this Agreement or the other Loan Documents, (iii)
exercise or fail to exercise rights of set-off or other rights, or (iv) accept
partial payments or extend from time to time the maturity of all or any part of
the Liabilities.

 

Section 5.4             Severability.

 

In case one or more provisions, or part thereof, contained in this Agreement or
in the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any Law, then without need for any further agreement, notice or
action:

 

(a)           the validity, legality and enforceability of the remaining
provisions shall remain effective and binding on the parties thereto and shall
not be affected or impaired thereby;

 

(b)           the obligation to be fulfilled shall be reduced to the limit of
such validity;

 

(c)           if such provision or part thereof pertains to repayment of the
Liabilities, then, at the sole and absolute discretion of the Bank, all of the
Liabilities of the Pledgor to the Bank shall become immediately due and payable;
and

 

(d)           if affected provision or part thereof does not pertain to
repayment of the Liabilities, but operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such provision or part
thereof only shall be void, and the remainder of this Agreement shall remain
operative and in full force and effect.

 

Section 5.5             Assignments by Bank.

 

The Bank may, without notice to, or consent of, the Pledgor, sell, assign or
transfer to or participate with any Person or Persons all or any part of the
Liabilities in accordance with the terms of the Loan Agreement, and each such
Person or Persons shall have the right to enforce the provisions of this
Agreement and any of the other Loan Documents as fully as the Bank, provided
that the Bank shall continue to have the unimpaired right to enforce the
provisions of this Agreement and any of the other Loan Documents as to so much
of the Liabilities that the Bank has not sold, assigned or transferred.  In
connection with the foregoing, the Bank shall have the right to disclose to any
such actual or potential purchaser, assignee, transferee or participant all
financial records, information, reports, financial statements and documents
obtained in connection with this Agreement and any of the other Loan Documents
or otherwise.

 

16

--------------------------------------------------------------------------------


 

Section 5.6             Successors and Assigns.

 

This Agreement and all other Loan Documents shall be binding upon and inure to
the benefit of the Pledgor and the Bank and their respective successors and
assigns, except that the Pledgor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Bank.

 

Section 5.7             Applicable Law.

 

This Agreement, shall be governed by the laws of the State of Georgia, as if
each of the Loan Documents and this Agreement had each been executed, delivered,
administered and performed solely within the State of Georgia.

 

Section 5.8             Headings.

 

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

Section 5.9             Entire Agreement.

 

This Agreement is intended by the Bank and the Pledgor to be a complete,
exclusive and final expression of the agreements contained herein.  Neither the
Bank nor the Pledgor shall hereafter have any rights under any prior agreements
but shall look solely to this Agreement for definition and determination of all
of their respective rights, liabilities and responsibilities under this
Agreement.

 

Section 5.10           Counterparts.

 

This Agreement may be executed in any number of duplicate originals, each of
which shall be an original but all of which together shall constitute one and
the same institute.

 

Section 5.11           Liability of the Bank.

 

The Pledgor hereby agrees that the Bank shall not be chargeable for any
negligence, mistake, act or omission of any accountant, examiner, agency or
attorney employed by the Bank in making examinations, investigations or
collections, or otherwise in perfecting, maintaining, protecting or realizing
upon any lien or security interest or any other interest in the Collateral or
other security for the Liabilities.  Except for willful misconduct or gross
negligence, the Bank shall be under no liability for, and the Pledgor hereby
releases the Bank from, all claims for loss or damage caused by (a) the Bank’s
failure to perform or collect any of the Collateral, or (b) the Bank’s failure
to preserve or protect any rights of the Pledgor under the Collateral.  The
Pledgor agrees that the duties of the Bank with respect to the Collateral shall
be solely to use reasonable care in the custody and preservation of the
Collateral in Bank’s possession, which shall not include any steps necessary to
preserve rights against prior parties.  In the event the Bank enforces or seeks
to enforce any of the rights of an owner of the Borrower under any of the
Collateral, the Pledgor shall immediately reimburse the Bank for such costs and
expenses

 

17

--------------------------------------------------------------------------------


 

(including actual attorney’s fees reasonably incurred) so incurred and payment
of such sums shall be secured by this Agreement.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be executed, sealed
and delivered, as of the day and year first written above.

 

 

PLEDGOR

 

 

 

LIME ENERGY ASSET DEVELOPMENT, LLC

 

 

 

 

 

By:

/s/ Eric Dupont

(SEAL)

 

 

Name: Eric Dupont

 

 

 

Title: President

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Pledgor further represents and warrants to the Bank as follows:

 

1.             The exact legal name of Pledgor is as stated in the initial
paragraph to this Agreement.

 

2.             Pledgor’s Tax Identification Number is:  27-1565667

 

3.             (a)           Pledgor’s chief executive office is:

 

16810 Kenton Drive

Suite 240

Huntersville NC 28078

 

(b)           Pledgor in fact manages the main part of its business operations
from that address; and

 

(c)           Pledgor is at that address, and that is the address at which
persons dealing with Pledgor would normally look for credit information.

 

4.             The mailing address of Pledgor to be inserted on financing
statements covering the Collateral is:

 

16810 Kenton Drive

Suite 240

Huntersville NC 28078

Attn:  President

 

5.             In the five (5) years preceding the date hereof, Pledgor has not
changed its name, identity or organizational structure, has conducted business
under no name other than its current name, and has conducted its business in no
jurisdiction other than the jurisdiction in which its chief executive office is
currently located, except as follows:

 

Conducts business in Georgia

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF PLEDGE

 

Pledge by Lime Energy Asset Development, LLC (the”Pledgor”)

To:  GES — PORT CHARLOTTE, LLC (the “Borrower”)

 

Notice is hereby given that, pursuant to a Pledge, Assignment and Security
Agreement (a copy of which is attached hereto), dated October 31, 2011, (the
“Assignment Agreement”) from the Pledgor to RBC BANK (USA) (the “Bank”), the
Pledgor has pledged and assigned to the Bank, and granted to the Bank a
continuing first priority security interest in, all of its right, title and
interest, whether now existing or hereafter arising or acquired, in, to, and
under the following (the “Collateral”):

 

(a)           all rights, title and interest in and to and as the member of the
Borrower under the Borrower’s operating agreement, as the same may have been or
may be amended, supplemented, restated, or otherwise modified at any time and
from time to time (the “Operating Agreement”);

 

(b)           all rights to receive any and all cash and non-cash distributions
(regardless of how such distributions are classified and including any and all
distributions-in-kind and liquidating distributions), profits, losses, income,
revenue, returns of capital, repayments of any loans made by Pledgor to the
Borrower (including interest and fees with respect to such loans), and any and
all development, management and similar fees payable by the Borrower to Pledgor
of any kind or nature whatsoever, together with any and all other rights and
property interests including, but not limited to, accounts, contract rights,
instruments and general intangibles arising out of, under or relating to the
Borrower and/or the Operating Agreement;

 

(c)           all other or additional equity or debt interests, other securities
or property (including cash) paid or distributed in respect of the Borrower by
way of any spin-off, merger, consolidation, dissolution, combination,
reclassification or exchange of equity interests, asset sales, or similar
rearrangement or reorganization; and

 

(d)           all proceeds and products (both cash and non-cash) of the
foregoing, whether now or hereafter arising under any of the foregoing.

 

Pursuant to the Assignment Agreement, the Borrower is hereby authorized and
directed to:

 

(i)            register on the Borrower’s books the Pledgor’s pledge to the Bank
of the Pledgor’s interests in the Borrower; and

 

(ii)           make direct payment to the Bank of any amounts due or to become
due to the Pledgor under the Operating Agreement, if so notified by the Bank.

 

The Pledgor hereby requests the Borrower to indicate the Borrower’s acceptance
of this Notice of Pledge and consent to and confirm its terms and provisions by
signing a copy hereof

 

B-1

--------------------------------------------------------------------------------


 

where indicated below and returning the same to the Bank along with an Initial
Transaction Statement in the form attached hereto.

 

Dated as of October 31, 2011

 

 

PLEDGOR:

 

 

 

LIME ENERGY ASSET DEVELOPMENT, LLC

 

 

 

 

 

By:

/s/ Eric Dupont

(SEAL)

 

 

Name: Eric Dupont

 

 

Title: President

 

 

 

 

 

BORROWER:

 

 

 

GES — PORT CHARLOTTE, LLC

 

By:

LIME ENERGY ASSET DEVELOPMENT, LLC, its sole member and manager

 

 

 

 

 

 

 

 

By:

/s/ Eric Dupont

(SEAL)

 

 

 

Name: Eric Dupont

 

 

 

Title: President

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INITIAL TRANSACTION STATEMENT

 

(Pledge by LIME ENERGY ASSET DEVELOPMENT, LLC, the “Pledgor”)

 

To:          RBC Bank (USA)

75 Fifth Street, NW, Suite 900

Atlanta, GA 30308

Attention:  Brendan McGuire

 

Re:                               Member Interests in LIME ENERGY ASSET
DEVELOPMENT, LLC the “Borrower”

 

1.             Registration of Pledge.  This is to confirm registration by the
Borrower of the pledge to the Bank of the entire right, title and interest in
and to the Borrower (the “Interest”) owned of record by the Pledgor, the holder
of one hundred percent (100%) of the ownership interests in the Borrower (being
a one hundred percent (100%) interest in the profits of the Borrower).

 

Such pledge was registered on October 31, 2011.

 

The address of the registered owner of the Interest is:

 

16810 Kenton Drive

Suite 240

Huntersville NC 28078

 

The registered owner’s Taxpayer I.D. No. is 27-1565667.

 

2.             Liens, Adverse Claims and Restrictions.  The Interest is not
subject to any liens or restrictions of the Borrower or adverse claims.

 

(a)           The Interest is subject to all of the terms of the operating
agreement of the Borrower and of applicable laws.

 

(b)           The Interest may not be transferred without compliance with the
provisions of the operating agreement of the Borrower and compliance with
applicable federal and state securities laws.

 

(c)           At the time of registration of the pledge described above, the
Interest was not subject to any liens or restrictions of the Borrower (except as
set forth above or in the Operating Agreement), or any adverse claims as to
which the Borrower has a duty pursuant to applicable state law.

 

This Initial Transaction Statement is a record of the rights of the Bank as of
the time of its issuance, and is neither a negotiable instrument nor a security.

 

C-1

--------------------------------------------------------------------------------


 

Dated as of October 31, 2011.

 

 

BORROWER:

 

 

 

GES — PORT CHARLOTTE, LLC

 

By:

LIME ENERGY ASSET DEVELOPMENT, LLC, its sole member and manager

 

 

 

 

 

 

 

 

By:

/s/ Eric Dupont

(SEAL)

 

 

 

Name: Eric Dupont

 

 

 

 

Title: President

 

 

C-2

--------------------------------------------------------------------------------